Exhibit 10.36(b)

        


GUARANTY

        GUARANTY, dated as of July 22, 2003 (the “Guaranty”), made by AAMES
FINANCIAL CORPORATION (the “Guarantor”) in favor of CITIGROUP GLOBAL MARKETS
REALTY CORP. (the “Lender”), party to the Master Loan and Security Agreement
referred to below.


RECITALS

        Pursuant to the Master Loan and Security Agreement dated as of July 22,
2003, (the “Agreement”) between Aames Capital Corporation (the “Borrower”) and
the Lender, the Lender has agreed to make Advances to the Borrower upon the
terms and subject to the conditions set forth therein. It is a condition
precedent to the obligation of the Lender to make the Advances to the Borrower
under the Agreement that the Guarantor shall have executed and delivered this
Guaranty to the Lender.

        NOW, THEREFORE, in consideration of the premises and to induce the
Lender to enter into the Agreement and to induce the Lender to make the Advances
to the Borrower under the Agreement, the Guarantor hereby agrees with the Lender
as follows:

        1.      Defined Terms. (a) Unless otherwise defined herein, terms
defined in the Agreement and used herein shall have the meanings given to them
in the Agreement.

        (b)      “Change of Control” means the acquisition by any Person, or two
or more Persons acting in concert (other than Specialty Finance Partners or its
Affiliates), of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
outstanding shares of voting stock of the Guarantor or Borrower at any time if
after giving effect to such acquisition such Person or Persons owns fifty
percent (50%) or more of such outstanding voting stock of either entity.

        (c)      “Obligations” shall mean the obligations and liabilities of the
Borrower to the Lender, including, without limitation, the obligations whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with the Agreement, the Loan Documents and any other document made,
delivered or given in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, all Claims (as defined in
Section 101 of the Bankruptcy Code) of the Lender against the Borrower, fees,
indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Lender that are required to be paid by the
Borrower pursuant to the terms of the Agreement) or otherwise.

        (d)      “Material Adverse Change” shall mean with respect to any
Person, a material adverse change in the business, operations, property,
condition (financial or otherwise) or prospects of such Person or (b) the
validity or enforceability of this or any of the other documents to which such
Person is a party or the rights or remedies of the Lender thereunder or
hereunder.

1


--------------------------------------------------------------------------------

        (e)      The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Guaranty shall refer to this Guaranty as a
whole and not to any particular provision of this Guaranty, and section and
paragraph references are to this Guaranty unless otherwise specified.

        (f)      The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        2.     Guaranty. (a) The Guarantor hereby, unconditionally and
irrevocably, guarantees to the Lender and its successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

        (b)      The Guarantor further agrees to pay any and all expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) which may be paid or incurred by the Lender in enforcing any rights
with respect to, or collecting against, the Guarantor under this Guaranty. This
Guaranty shall remain in full force and effect until the Obligations are paid in
full.

        (c)      Except for payments required to be made by the Guarantor
hereunder, no other payments affect the Guarantor’s liability under the
Guaranty. No payment or payments made by the Borrower, the Guarantor, any other
guarantor or any other Person or received or collected by the Lender from the
Borrower, the Guarantor, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by the Guarantor in respect of the Obligations or
payments received or collected from the Guarantor in respect of the Obligations,
remain liable for the Obligations hereunder until the Obligations are paid in
full and the Agreement is terminated, subject to the provisions of Section 9
hereof

(d) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Lender on account of its liability hereunder, it
will notify the Lender in writing that such payment is made under this Guaranty
for such purpose. No payments made by the Guarantor to the Borrower shall be
applied towards the Obligations except for those payments required by this
Guaranty.

        3.      Representations, Warranties and Covenants of Guarantor.
(a)Guarantor hereby represents and warrants (i) that it is duly organized and
validly existing in good standing under the laws of the jurisdiction under which
it is organized and is duly qualified to do business and is in good standing in
every other jurisdiction as to which the nature of the business conducted by it
makes such qualification necessary, (ii) that it has power and authority to
enter into and perform this Guaranty, (iii) that execution, delivery and
performance of this Guaranty by it have been duly authorized by proper action
and are not in contravention of law or of the terms of its articles of
incorporation, by-laws, or any agreement, instrument, indenture or other
undertaking to which it is a party or by which it is bound, (iv) that all
registrations and approvals of any governmental agency, department or commission
necessary for the execution, delivery and performance of this Guaranty and for
the validity and enforceability thereof, have been obtained and are in full
force and effect, (v) that this Guaranty is the legal, valid and binding
obligation of the Guarantor, enforceable against Guarantor, in accordance with
its terms, subject to bankruptcy, insolvency and similar laws and to the
availability of equitable remedies, (vi) that no legal proceedings are pending,
or threatened, before any court or governmental agency which would adversely
affect its financial condition, operations or any licenses or its ability to
perform under this Guaranty (other than those disclosed by the Guarantor in its
public filings with the United States Securities and Exchange Commission prior
to the Effective Date), (vii) that Guarantor has received and reviewed copies of
the Loan Documents, (viii) that no Default or Event of Default has occurred and
is continuing under this Guaranty, and (ix) that the Guarantor has a financial
interest in the Borrower and the Guarantor has determined that it will benefit
from the execution of the Loan Documents.

2


--------------------------------------------------------------------------------

        (b)      The Guarantor covenants and agrees with the Lender that, until
the payment in full of the Obligations:

(i)  

Maintenance of Tangible Net Worth. The Tangible Net Worth of the Guarantor, on a
consolidated basis and on any given day, shall be equal to or greater than
$34,000,000;


(ii)  

Maintenance of Ratio of Total Indebtedness to Tangible Net Worth. The Guarantor
shall not permit the ratio of Total Indebtedness (not taking into account the
aggregate outstanding amount borrowed by the Guarantor under any secured
financing facilities for which adequate collateral has been pledged thereunder
by the Guarantor [and accrued but unpaid dividends on preferred stock of
Guarantor and its subsidiaries]) to (a) Tangible Net Worth plus (b) accrued but
unpaid dividends on preferred stock of Guarantor and its subsidiaries, on a
consolidated basis and on any given day, to be greater than 6.0:1. The Guarantor
shall not permit the ratio of Total Indebtedness to (a) Tangible Net Worth plus
(b) accrued but unpaid dividends on preferred stock of Guarantor and its
subsidiaries, on a consolidated basis and on any given day, to be greater than
12.0:1;


(iii)  

Liquidity. The aggregate amount of the Guarantor’s cash, Cash Equivalents and
available borrowing capacity on unencumbered assets that could be drawn against
(taking into account required haircuts) under committed warehouse or working
capital facilities, on a consolidated basis and on any given day, shall be equal
to or greater than $17,500,000;


(iv)  

Maintenance of Ratio of Earnings to Total Interest Expense. The Guarantor shall
not permit the ratio of earnings before interest and taxes to total interest
expense, on a consolidated basis, to be less than 1.05:1 measured on a quarterly
basis; and


3


--------------------------------------------------------------------------------

(v)  

Profitability. The Guarantor shall not have a GAAP after tax net income of less
than $1.00 for any two consecutive fiscal quarters beginning December 30, 2002.


(vi)  

Dividends. Guarantor shall not pay any dividends or any other related
distributions to any investors in or owners of the Guarantor prior to the
payment in full of the Obligations and the termination of the Agreement.


        (c)      At the time that the Guarantor delivers its consolidated
financial statements to the Lender in accordance with Section 7.01 of the
Agreement, the Guarantor shall forward to the Lender a certificate of a
Responsible Officer of the Guarantor which demonstrates that the Guarantor is in
compliance with the covenants set forth in clauses (b) (i) through (v) above.

        4.      Right of Set-off. The Guarantor hereby irrevocably authorizes
the Lender and each of its affiliates at any time and from time to time upon the
occurrence of any Event of Default without notice to the Guarantor, any such
notice being expressly waived by the Guarantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Lender or any of its
affiliates to or for the credit or the account of the Guarantor, or any part
thereof in such amounts as the Lender or any of its affiliates may elect,
against and on account of the Obligations and liabilities of the Guarantor to
the Lender hereunder and claims of every nature and description of the Lender or
any of its affiliates against the Guarantor, in any currency, whether arising
hereunder, under the Agreement as the Lender may elect, whether or not the
Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Lender shall notify
the Guarantor promptly of any such set-off and the application made by the
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Lender under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lender may have.

        5.      Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Lender, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Lender against the Borrower or any other guarantor or any
collateral security or guarantee or right of offset held by the Lender or any of
its affiliates for the payment of the Obligations, nor shall the Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other guarantor in respect of payments made by the Guarantor hereunder,
until all amounts owing to the Lender by the Borrower on account of the
Obligations are paid in full and the Agreement is terminated. If any amount
shall be paid to the Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by the Guarantor in trust for the Lender, segregated from other funds of
the Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned
over to the Lender in the exact form received by the Guarantor (duly indorsed by
the Guarantor to the Lender, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Lender may
determine.

4


--------------------------------------------------------------------------------

        6.      Amendments, Etc. with Respect to the Obligations. The Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the Lender
may be rescinded by the Lender and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Lender, and the Agreement and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Lender may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. The Lender shall not have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guaranty or any property subject thereto. When making
any demand hereunder against the Guarantor, the Lender may, but shall be under
no obligation to, make a similar demand on the Borrower or any other guarantor,
and any failure by the Lender to make any such demand or to collect any payments
from the Borrower or any such other guarantor or any release of the Borrower or
such other guarantor shall not relieve the Guarantor of its Obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Lender against the Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings. The Lender may release any Collateral pledged to it in
its sole discretion, provided, however, in the event the Lender has received
amounts from the Guarantor pursuant to this Guaranty, which amounts have not
been reimbursed, the Lender shall not voluntarily release any Mortgage Loans to
the Borrower under the Agreement, except as may be provided in the Agreement,
without the consent of the Guarantor, which consent shall not unreasonably be
withheld. The Guarantor hereby further consents to any renewal or modification
of any Obligation or any extension of the time within which such is to be
performed and to any other indulgences, whether before or after the date of this
Guaranty, and waives notice with respect thereto.

        7.      Waiver of Rights. The Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations, and notice of
or proof of reliance by the Lender upon this Guaranty or acceptance of this
Guaranty; the Obligations, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty; and all dealings between the Borrower and the Guarantor, on
the one hand, and the Lender, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Guaranty. The
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or the Guarantor with respect
to the Obligations. The Guarantor hereby waives diligence; presentment; demand
for payment or performance; filing of claims with any court in case of the
insolvency, reorganization or bankruptcy of the Borrower; protest or notice with
respect to the Obligations or the amounts payable by the Borrower thereunder;
and all demands whatsoever; any fact, event or circumstance that might otherwise
constitute a legal or equitable defense to or discharge of the Guarantor,
including (but without typifying or limiting this waiver), failure by the Lender
to perfect a security interest in any collateral securing performance of any
Obligation or to realize the value of any collateral or other assets which may
be available to satisfy any Obligation and any delay by the Lender in exercising
any of its rights hereunder or against the Borrower.

5


--------------------------------------------------------------------------------

        8.      Guaranty Absolute and Unconditional. The Guarantor understands
and agrees that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance by the
Borrower of the Obligations and not only of their collectibility (a) without
regard to (i) the validity, regularity or enforceability of the Agreement, any
of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Lender, (ii) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower against the Lender, (iii) any defense by the Borrower to the
Obligations or any subordination of the Lien on the Collateral or the priority
of the Lender in the Collateral, or (iv) any other circumstance whatsoever (with
or without notice to or knowledge of the Borrower or the Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower from the Obligations, or of the Guarantor from this
Guaranty, in bankruptcy or in any other instance and (b) is in no way
conditioned upon any requirement that the Lender first attempt to collect any of
the Obligations from the Borrower. The Guarantor understands and agrees that
this Guaranty shall be construed as a continuing, absolute and unconditional
guarantee without regard to waiver, forbearance, compromise, release,
settlement, the dissolution, liquidation, reorganization or other change
regarding the Borrower, or the Borrower being the subject of any case or
proceeding under any bankruptcy or other law for the protection of debtors or
creditors, or any other action or matter that would release a guarantor. When
pursuing its rights and remedies hereunder against the Guarantor, the Lender
may, but shall be under no obligation to, pursue such rights and remedies as it
may have against the Borrower or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Lender to pursue such other rights or remedies
or to collect any payments from the Borrower or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower or any such other Person or any
such collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Lender against the Guarantor. This Guaranty shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantor and the successors and assigns thereof, and shall inure to the benefit
of the Lender, and its successors, indorsees, transferees and assigns, until all
the Obligations and the Obligations of the Guarantor under this Guaranty shall
have been satisfied by payment in full and the Agreement shall be terminated,
subject to the provisions of Section 9 hereof.

6


--------------------------------------------------------------------------------

        9.      Reinstatement. This Guaranty shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or avoided or is restored, repaid or
returned by the Lender for any reason after the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or the Guarantor, or
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for the Borrower or the Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

        10.      Events of Default. Each of the following events and occurrences
shall constitute an Event of Default under this Guaranty:

        (a)      The Guarantor shall (i) fail to make any payment required to be
made to Lender under this Guaranty or (ii) fail to comply with the requirements
of Section 3 of this Guaranty.

        (b)      the Guarantor shall fail to observe or perform any other
agreement contained in Guaranty or any other Loan Document and such failure to
observe or perform shall continue unremedied for a period of five (5) Business
Days.

        (c)      The Guarantor shall fail to pay any money due under any other
agreement, note, indenture or instrument evidencing, securing, guaranteeing or
otherwise relating to indebtedness of the Guarantor for borrowed money in an
aggregate amount of at least $2,000,000 which failure to pay constitutes a
default or event of default under any such agreement or indebtedness, or the
Guarantor receives notice, or a Responsible Officer has knowledge, of any other
default or event of default or other event which with the giving of notice or
the passing of time or both would constitute a default or event of default under
any such agreement or instrument, with respect to amounts due under such
agreement or instrument, whether by acceleration or otherwise, in an aggregate
amount of $2,000,000 or such lesser amount as shall be included in a
cross-acceleration provision of any such agreement or instrument.

        (d)      A proceeding or case shall be commenced, without the
application or consent of the Guarantor or any of its Subsidiaries, as
applicable, in any court of competent jurisdiction, seeking (i) its
reorganization, liquidation, dissolution, arrangement or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a receiver,
custodian, trustee, examiner, liquidator or the like of the Guarantor, or any
such Subsidiary or of all or any substantial part of its property, or (iii)
similar relief in respect of the Guarantor or any such Subsidiary under any law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts, and such proceeding or case shall continue undismissed,
or an order, judgment or decree approving or ordering any of the foregoing shall
be entered and continue unstayed and in effect, for a period of sixty (60) or
more days; or an order for relief against the Guarantor or any such Subsidiary
shall be entered in an involuntary case under the Bankruptcy Code.

7


--------------------------------------------------------------------------------

        (e)      The Guarantor or any of its Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the Bankruptcy Code, (iv) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing.

        (f)      The Guarantor or any Affiliate thereof becomes insolvent or
admits in writing to its inability to pay its debts as they mature.

        (g)      Any other event shall occur with respect to the Guarantor
which, in the sole good faith discretion of the Lender, has had a Material
Adverse Effect.

        (h)      Any Change of Control of the Guarantor shall have occurred
without the prior consent of the Lender.

        (i)      The Lender shall reasonably request, specify the reasons for
such request, information, and/or written responses to such requests, regarding
the financial well-being of the Guarantor and such information and/or responses
shall not have been provided within three (3) Business Days of such request.

        11.      Payments. The Guarantor hereby guarantees that payments
hereunder will be paid to the Lender without set-off or counterclaim in U.S.
Dollars in accordance with the wiring instructions of the Lender.

        12.      Notices. All notices, requests and other communications
provided for herein (including without limitation any modifications of, or
waivers, requests or consents under, this Guaranty) shall be given or made in
writing (including without limitation by telex or telecopy) delivered to the
intended recipient at the “Address for Notices” specified below its name on the
signature pages of the Agreement); or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party. All
such communications shall be deemed to have been duly given when transmitted by
telex or telecopy or personally delivered or, in the case of a mailed notice,
upon receipt, in each case given or addressed as aforesaid.

        13.      Severability. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8


--------------------------------------------------------------------------------

        14.      Integration. This Guaranty and the Agreement represent the
agreement of the Guarantor with respect to the subject matter hereof and thereof
and there are no promises or representations by the Lender relative to the
subject matter hereof or thereof not reflected herein or therein.

        15.      Amendments in Writing; No Waiver; Cumulative Remedies. (a) None
of the terms or provisions of this Guaranty may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by the Guarantor
and the Lender, provided that any provision of this Guaranty may be waived by
the Lender.

        (b)      The Lender shall not by any act (except by a written instrument
pursuant to Section 15(a) hereof), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of the
Lender, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Lender would otherwise have on any future occasion.

        (c)      The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

        16.     Section Headings. The section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

        17.     Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Lender and its successors and assigns. This Guaranty may not be assigned by the
Guarantor without the express written consent of the Lender.

        18.     Governing Law. This Guaranty shall be governed by New York law
without reference to choice of law doctrine.

        19.      SUBMISSION TO JURISDICTION; WAIVERS. THE GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(A)  

SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY AND THE AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF, OR THE COURTS OF THE STATE OF NEW
YORK, WITHIN THE COUNTY OF NEW YORK, IN THE EVENT THE FEDERAL COURT LACKS OR
DECLINES JURISDICTION;


9


--------------------------------------------------------------------------------

(B)  

CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND,
TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;


(C)  

AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED
BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH UNDER ITS
SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL HAVE BEEN
NOTIFIED; AND


(D)  

AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY
OTHER JURISDICTION.


        20.      WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR AND THE LENDER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, ANY THE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

        21.      Termination. This Guaranty shall terminate upon the final
payment in full of the Obligations and the termination of the Agreement.

[SIGNATURE PAGE FOLLOWS]

10


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

AAMES FINANCIAL CORPORATION

 

By:________________________________

Name:

Title:

        

        

        

        

        

        

        

        